     Case 2:20-cv-09555-RGK-E Document 13-12 Filed 11/16/20 Page 1 of 6 Page ID #:412




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12
13     A.B., C.D., E.F., G.H., I.J., K.L., and   Case No. 2:20-cv-09555
       M.N., on behalf of themselves and all
14     others similarly situated,                DECLARATION OF KENNETH R.
15                                               FEINBERG IN SUPPORT OF
                          Plaintiffs,            PRELIMINARY APPROVAL OF
16          v.                                   CLASS ACTION SETTLEMENT
17
       THE REGENTS OF THE UNIVERSITY
18     OF CALIFORNIA and JAMES MASON
       HEAPS,
19
20                        Defendants.
21
22
23
24
25
26
27
28
        DECLARATION OF KENNETH R. FEINBERG IN SUPPORT OF PRELIMINARY
                   APPROVAL OF CLASS ACTION SETTLEMENT
                           CASE NO. 2:20-cv-09555
     Case 2:20-cv-09555-RGK-E Document 13-12 Filed 11/16/20 Page 2 of 6 Page ID #:413




 1     I, Kenneth R. Feinberg, hereby declare as follows:
 2         1.       I submit this declaration in my capacity as a mediator in the above-
 3     captioned action and in connection with the proposed settlement of claims in this case.
 4         2.       The parties’ settlement negotiations were conducted in confidence and
 5     under my supervision. All participants in the mediation executed a confidentiality
 6     agreement indicating that the mediation process was to be considered settlement
 7     negotiations for the purposes of Rule 408 of the Federal Rules of Evidence, protecting
 8     disclosures made during such process from later discovery, dissemination, publication,
 9     and/or use of evidence. By submitting this declaration, neither I nor the parties waive in
10     any way the provisions of the confidentiality agreement or the protections of Rule 408.
11     Additionally, although I cannot disclose the contents of the mediation negotiations, the
12     parties have authorized me to inform the court of the matters set forth below to be used
13     in support of approval of the settlement. The information provided herein is based on
14     personal knowledge and I am competent to testify as to the matters set forth herein.
15         3.       I have served as mediator or special master in numerous complex
16     litigations, including the class action arising out of Vietnam veterans’ exposure to
17     Agent Orange during their service, the class action involving the closing of the
18     Shoreham nuclear plant on Long Island, and numerous individual commercial disputes
19     in federal and state courts. I also served as the Special Master of the Federal September
20     11th Victim Compensation Fund of 2001. I have also designed, implemented, and
21     administered numerous allocation and compensation programs for the distribution of
22     settlement proceeds to eligible claimants, such as those affected by the BP oil spill in
23     the Gulf of Mexico, Hurricanes Katrina and Rita, the Virginia Tech shootings, the
24     Boston Marathon bombings, and the Aurora, Colorado and Orlando Pulse nightclub
25     shootings.
26         4.       My co-mediator in this dispute was my colleague Camille Biros, who has
27     extensive experience with settlements, designing claims processes in mass actions, and
28                                     1
          DECLARATION OF KENNETH FEINBERG IN SUPPORT OF PRELIMINARY
                    APPROVAL OF CLASS ACTION SETTLEMENT
                             CASE NO. 2:20-cv-09555
     Case 2:20-cv-09555-RGK-E Document 13-12 Filed 11/16/20 Page 3 of 6 Page ID #:414




 1     working closely with me over the years in designing, supervising and administering the
 2     equitable distribution of funds to claimants. In addition to administering claims
 3     processes, she has designed criteria and procedures for settlement reporting
 4     requirements, and compensation valuation determinations. Ms. Biros served as Deputy
 5     Administrator of the September 11th Victim Compensation Fund, the Aurora Colorado
 6     Victim Relief Fund, the BP Oil – Gulf Coast Claims Facility, the GM Ignition
 7     Compensation Claims Resolution Facility, One Fund Boston and the Pulse nightclub
 8     shootings.
 9         5.       Especially relevant here, both Ms. Biros and I have experience designing,
10     implementing, administering and evaluating claims in sexual abuse cases. We continue
11     to serve as Fund administrators in thousands of child sexual abuse cases involving
12     twenty-three Dioceses of the Roman Catholic Church located throughout the United
13     States, including California. Since 2017, Ms. Biros has distributed over $420 million to
14     approximately 2,600 eligible individual victims. In addition, Ms. Biros and I were
15     retained to design and implement the Jeffery Epstein Victims’ Compensation Program.
16         6.       This action is brought as a proposed class action by women who consulted
17     Dr. Heaps for OB/GYN health treatment during his time providing such treatment at
18     one of three UCLA medical facilities: (1) at UCLA Medical Center (currently known as
19     Ronald Reagan UCLA Medical Center) from January 1, 1986 to June 28, 2018, (2) at
20     UCLA’s student health center (currently known as Arthur Ashe Student Health and
21     Wellness Center) from January 1, 1983 to June 30, 2010, or (3) at Dr. Heaps’s medical
22     offices at 100 UCLA Medical Plaza from February 1, 2014 to June 28, 2018. Plaintiffs
23     assert that Heaps abused his position through inappropriate contacts and statements
24     during the course of medical examinations, and that UCLA failed to act on complaints it
25     received about Dr. Heaps over a period of years. Plaintiffs allege traumatic physical
26     and emotional abuse. Heaps adamantly denies any misconduct or liability.
27
28                                     2
          DECLARATION OF KENNETH FEINBERG IN SUPPORT OF PRELIMINARY
                    APPROVAL OF CLASS ACTION SETTLEMENT
                             CASE NO. 2:20-cv-09555
     Case 2:20-cv-09555-RGK-E Document 13-12 Filed 11/16/20 Page 4 of 6 Page ID #:415




 1         7.      This action presents many complex legal and factual issues. The claims also
 2     present difficult issues relating to the sensitive nature of gynecological exams and what
 3     is and is not appropriate and medically necessary.
 4         8.      Deciding the fairness of the settlement is a matter for this Court. I make
 5     this declaration to provide the Court with my observations in my capacity as mediator
 6     during the negotiations and the settlement. The parties were well-represented by
 7     zealous and able counsel. The negotiations were based on detailed analyses of the
 8     relevant facts and legal principles, and counsel for all parties negotiated at arm’s length.
 9     I am strongly of the view that the settlement of this action reached at the end of the
10     mediation process represents a fair and practical resolution of what would likely be
11     highly uncertain, complex and time-consuming litigation. From a mediator’s
12     perspective, the settlement that has been reached is a compromise reached after
13     informed, hard-fought negotiations, and reflects the strength—and risks—of the claims
14     being resolved through intensive mediation.
15                                   The Mediation Proceedings
16          9.     The mediation was held by Zoom video conference on May 27 and 28,
17     2020. In attendance were counsel for the parties, in-house counsel for the Regents, and
18     other representatives of the Regents. Heaps’s counsel and a representative of his
19     liability insurers also participated in the mediation.
20          10.    Although I cannot disclose matters covered by the mediation privilege,
21     through their submissions in advance of the mediation and their presentations at the
22     mediation, it was apparent to me that the parties were well-prepared to discuss the
23     applicable legal standards, the relative strengths and weaknesses of the parties’
24     respective positions, and the key issues to be addressed at mediation. Counsel for the
25     respective parties made detailed presentations, which included videotaped interview
26     segments with several plaintiffs who described their experiences. Counsel for the
27     parties identified the central issues in dispute and acknowledged the material degree of
28                                     3
          DECLARATION OF KENNETH FEINBERG IN SUPPORT OF PRELIMINARY
                    APPROVAL OF CLASS ACTION SETTLEMENT
                             CASE NO. 2:20-cv-09555
     Case 2:20-cv-09555-RGK-E Document 13-12 Filed 11/16/20 Page 5 of 6 Page ID #:416




 1     litigation risk and the benefits that resolution could provide to each of the parties. The
 2     mediation addressed the risks at the level of both the law and the alleged facts, and
 3     included exchanges of estimated claims and valuation summaries for the purpose of
 4     estimating class-wide damage. By the end of the second day of mediation, the parties,
 5     with the active assistance of Ms. Biros and me, were able to reach an agreement in
 6     principle and executed a settlement term sheet under our auspices.
 7                       Risks of Litigation and Benefits of the Settlement
 8           11.   As noted above, the plaintiffs in this matter would face considerable
 9     obstacles to success at trial. The relevant 30-year time period stretching back to the
10     1980s also limits the availability of evidence in support of early claims, as medical
11     records are customarily destroyed after a period of time. Moreover, plaintiffs would
12     face considerable challenges in establishing that Heaps acted negligently and imputing
13     such negligence to UCLA at different stages during Heaps’s relationship with UCLA.
14     The challenges in maintaining a class action for trial also presented a significant risk for
15     plaintiffs given their individual interactions with the doctor. And continued litigation
16     likely would have exposed individual plaintiffs to cross-examination on the record
17     concerning traumatic, highly personal events. The parties’ settlement negotiations
18     accounted for these and other risks and complex issues in the case, with the attorneys
19     acting professionally and in their clients’ best interests at all times.
20           12.   Other than agreeing that attorneys’ fees would be paid separately from any
21     recovery to the class, the parties did not discuss attorneys’ fees until after they had
22     reached agreement in principle on the essential terms of the settlement, including the
23     amount of the settlement.
24           13.   I believe the proposed settlement is not merely adequate but a highly
25     favorable result considering the risks and uncertainty this litigation would otherwise
26     present. The $73 million fund, with the Regents to pay separately for notice,
27     administrative expenses, and attorneys’ fees, provides substantial monetary relief for
28                                     4
          DECLARATION OF KENNETH FEINBERG IN SUPPORT OF PRELIMINARY
                    APPROVAL OF CLASS ACTION SETTLEMENT
                             CASE NO. 2:20-cv-09555
     Case 2:20-cv-09555-RGK-E Document 13-12 Filed 11/16/20 Page 6 of 6 Page ID #:417




 1     the class. The proposed claims protocol respects claimants’ autonomy by permitting
 2     each individual class member to choose from one of three options: collect a payment
 3     with no further inquiry, submit a confidential written statement, or provide a more
 4     detailed submission and participate in an in-person interview with a team of
 5     independent and trained professionals. In addition, the settlement provides for
 6     meaningful equitable relief designed to protect the campus community and UCLA in
 7     the future.
 8           14.     For these reasons—and based upon personal knowledge—I fully support
 9     the settlement pending before the Court. I believe it is the product of informed, arms’
10     length negotiations by the parties, represented by experienced and competent counsel,
11     with due recognition of the complexity of the facts and legal issues in this litigation and
12     the burden and risks of taking this matter to trial.
13
14          I declare under penalty of perjury that the foregoing facts are true and correct and
15     that this declaration was executed this 21st day of October 2020.
16
17
18
19                                                            ____________________
                                                              Kenneth R. Feinberg
20
21
22
23
24
25
26
27
28                                     5
          DECLARATION OF KENNETH FEINBERG IN SUPPORT OF PRELIMINARY
                    APPROVAL OF CLASS ACTION SETTLEMENT
                             CASE NO. 2:20-cv-09555
